Citation Nr: 0312710	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  98-07 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability as secondary to service-connected Crohn's disease.

2.  Entitlement to service connection for a bilateral knee 
disability as secondary to service-connected Crohn's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The veteran served on active duty from February 1991 to 
February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The Board remanded this matter to the 
RO in November 2000 for additional development.  The RO 
complied with the remand instructions and has returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence fails to establish the presence of a 
current right elbow disability that is related to the 
service-connected Crohn's disease.

3.  The medical evidence fails to establish the presence of a 
current bilateral knee disability that is related to the 
service-connected Crohn's disease.


CONCLUSIONS OF LAW

1.  A right elbow disability is not proximately due to, or 
aggravated by, the service-connected Crohn's disease.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 3.304 
(2002).

2.  A bilateral knee disability is not proximately due to, or 
aggravated by, the service-connected Crohn's disease.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 3.304 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claims by 
means of the March 1998, April 1999, and January 2000 rating 
decisions, the April 1998 Statement of the Case, and the 
April 1999, January 2000, and February 2003 Supplemental 
Statements of the Case. 

In the rating decisions, the veteran was informed of the 
basis for the denial of his claims and of the type of 
evidence that he needed to submit to substantiate his claims.  
In the Statement of the Case and Supplemental Statements of 
the Case, the RO notified the veteran of all regulations 
pertinent to his claims, informed him of the reasons for the 
denials, and provided him with additional opportunity to 
present evidence and argument in support of his claims.  In 
addition, the November 2000 Board remand specifically 
notified the veteran of the enactment of the VCAA.  
Therefore, the Board finds that the rating decisions, 
Statement of the Case, Supplemental Statements of the Case, 
and related letters provided to the veteran specifically 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of the 
new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO obtained 
numerous VA clinical records and private treatment records, 
and afforded the veteran VA medical examinations.  The 
veteran did not choose to attend a personal hearing.  The 
Board observes that this matter was remanded in order to 
afford the veteran another opportunity to appear for a bone 
scan.  However, information in the claims file reflects that 
the veteran did not appear for scheduled bone scans.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

The veteran claims that he has a right elbow disability and a 
bilateral knee disability due to the steroids that he uses 
for his service-connected Crohn's disease.  Service 
connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (2002).  
In addition, when aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

The evidence of record shows that the veteran has regularly 
used Prednisone from the time of his diagnosis of Crohn's 
disease.  The service medical records contain no complaints, 
findings, or diagnoses related to the knees or right elbow.  
Likewise, VA examinations dated August 1994, July 1995, May 
1996, and February 1997 contain no findings of a right elbow 
or bilateral knee disability.  At the May 1996 VA 
examination, the veteran complained of occasional elbow pain.  

VA clinical records show that, in September 1998, the veteran 
complained of low back pain, and a history of osteoporosis 
due to Prednisone use was noted.  The veteran was placed on 
Fosamax to retard bone density loss.  The following month, 
the presence of lumbar spine osteopenia was noted, and it was 
reported that the veteran was started on Fosamax due to the 
use of high dose steroids and bone density loss that was 
occurring by x-ray.  A hospitalization report dated December 
1998 found that the veteran's knees had slight crepitus but a 
full range of motion and no other defect.  

During a VA examination in January 1999, the veteran reported 
a history of recent low back, right elbow, and left knee pain 
over the past year.  He claimed that he had been told that he 
had bone loss of the right elbow and left knee due to steroid 
use.  The veteran reported no injury to his elbows or knees 
and no history of weakness, swelling, instability, or 
locking.  Physical examination of the upper and lower 
extremities found no synovitis, crepitus, atrophy, effusion, 
erythema, or loss of motion of any joint.  Deep tendon 
reflexes, strength, and sensation were intact in both lower 
and upper extremities.  There was no evidence of bony 
deformities in any of the joints.  Bilateral subpatellar 
clicks with flexion and extension of the knees were present 
and the patella appeared to move slightly laterally.

The examiner commented that there were no clinical findings 
of any abnormality of the right elbow to support the 
veteran's subjective complaints.  As to the knees, he 
believed that the bilateral clicking was due to the 
maltracking patella on each side, and not to the Crohn's 
disease.  The examiner opined that he could not describe a 
significant abnormality of the elbows or the knees which 
would be related to medication.  He saw no evidence of 
significant bone loss on physical examination and could not 
find a bone scan or bone density study in the claims file.  
The x-ray reports of the left knee and right elbow were 
normal.  The veteran was diagnosed with Crohn's disease, 
lumbar degenerative disc disease, and patellar maltracking.

During a VA examination in May 1999, the examiner extensively 
reviewed the claims file and noted that the veteran had been 
taking oral steroids since 1993.  The veteran complained of 
right elbow and left knee pain for the past two years.  He 
described the pain as throbbing and intermittent, with 
occasional associated redness, swelling, and stiffness.  The 
veteran reported that he was started on Fosamax for thinning 
bones, but the examiner failed to find documentation of 
osteopenia or osteoporosis in the claims file.

Physical examination of the right elbow found a full range of 
motion, and no deformity, point tenderness, swelling, 
effusion, erythema, warmth, or redness.  Likewise, 
examination of the left knee made no objective findings other 
than point tenderness over the medial tibial plateau.  The 
examiner recommended a DEXA scan to determine whether the 
veteran indeed had osteopenia or osteoporosis.  He noted a 
diagnosis of historic arthritis without objective clinical 
evidence.  

VA clinical records show that the veteran complained of joint 
pain, including the left knee, in June 1999.  Physical 
examination of the knee observed a loose patellar tendon and 
pain with flexion of the joint with pressure on the kneecap.  
The veteran was assessed with chondromalacia patella.  In 
November 1999, the veteran complained of joint pain of the 
left knee and right elbow.  Musculoskeletal examination found 
no tenderness, edema, or other abnormalities, and observed 
full motion and strength.

At a September 2002 VA examination, the veteran reported that 
he had used steroids since 1993 and that he currently used 
Prednisone.  He developed intermittent right elbow and left 
knee pain four to five years earlier.  The veteran stated 
that he would go for months without symptoms, but then the 
knee and elbow would become red, swollen, and painful for two 
weeks.  His last flare-up had occurred four to five months 
ago and he was currently asymptomatic.  Physical examination 
of the knees and elbows was completely negative.  The veteran 
was diagnosed with arthritis, right elbow and left knee, as 
likely as not secondary to Crohn's disease.  The examiner 
commented that arthritis was a well known extra-intestinal 
manifestation of inflammatory bowel disease.  Crohn's disease 
was also associated with osteoporosis.  No x-rays of the 
knees or elbows were taken in conjunction with the 
examination.

Based upon the above facts, the Board finds that a 
preponderance of the medical evidence is against a grant of 
service connection for a right elbow or bilateral knee 
disability as secondary to Crohn's disease.  The VA clinical 
records and VA examination reports are essentially negative 
for any objective findings of a right elbow or bilateral knee 
disability.  The only disability associated with the 
veteran's knees has been related to maltracking or 
chondromalacia of the patella.  The Board acknowledges that 
the most recent VA examiner related arthritis of the right 
elbow and left knee to the veteran's Crohn's disease.  
However, the record contains no clinical or radiological 
evidence of arthritis of these joints.  In fact, the most 
recent x-rays of the left knee and right elbow performed in 
January 1999 were negative.  As aforementioned, the veteran 
has failed to appear for several scheduled bone scans.  The 
Board concedes that the veteran has subjective complaints of 
pain and that steroid use may lead to arthritis; however, in 
the absence of any clinical medical evidence of a current 
disability, service connection must be denied.


ORDER

Service connection for a right elbow disability as secondary 
to service-connected Crohn's disease is denied.

Service connection for a bilateral knee disability as 
secondary to service-connected Crohn's disease is denied.




____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

